UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK COX

 

 

Plaintiff,
-against-
17 Civ. 6081 (GBD) (KNF)
GERMAN KITCHEN CENTER LLC et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff objects to Magistrate Judge Fox’s September 2, 2020 order (the “Order”), (ECF
No. 56), requiring compliance with Defendants’ subpoena request to produce income tax returns
of Mark Cox and Mark Cox Designs, Inc. A magistrate judge’s order on a nondispositive matter
to which timely objections are made is reviewed for clear error. Specifically, a court must “modify
or set aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P.
72(a). “An order is clearly erroneous only when the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has been committed.” Khaldei v. Kaspiev, 961
F. Supp. 2d 572, 575 (S.D.N.Y. 2013) (citing Surles v. Air France, 210 F.Supp.2d 501, 502
(S.D.N.Y. 2002)). “It is contrary to law if ‘it fails to apply or misapplies relevant statutes, case
law or rules of procedure.’” Jd. (citing MacNamara y. City of New York, 249 F.R.D. 70, 77
(S.D.N. Y.2008)).

In ordering Plaintiff to produce the relevant tax returns, Magistrate Judge Fox rejected
Plaintiff's argument that service of the subpoena was defective. (See Order at 15-16.) Further,
Magistrate Judge Fox determined that Plaintiff did not serve timely written objections to

Defendants’ subpoena as required by Rule 45(d)(2)(B). (See Order at 18.) Finally, Magistrate

 
Case 1:17-cv-06081-GBD-KNF Document 71 Filed 10/06/20 Page 2 of 2

Judge Fox concluded that even if timely filed, Plaintiff's objections should be rejected because the
requested tax returns are relevant and proportional to the needs to the case and not unduly
burdensome. (See id.)

Having reviewed the Order, as well as Plaintiff's objections and Defendants’ responses,
this Court overrules Plaintiff's objections. Plaintiff does not object to either of Magistrate Judge
Fox’s procedural conclusions, including the fact that Plaintiff's challenge should be rejected
because he failed to file timely objections to Defendants’ subpoena. Absent unusual circumstances
and good cause, “[t]he failure to serve written objections to a subpoena within the time specified
by Rule 45(c)(2)(B) typically constitutes a waiver of such objections.” Concord Boat Corp. v.
Brunswick Corp., 169 F.R.D. 44, 48 (S.D.N.Y. 1996) (citations omitted). Plaintiff has not
proffered any circumstances warranting excusal of his failure to comply with Rule 45.

The Order is affirmed. Plaintiff shall comply with the Order to produce income tax returns
of Mark Cox and Mark Cox Designs, Inc. upon expiration of this Court’s stay of the Order on

October 9, 2020.

Dated: New York, New York
October 6, 2020
SO ORDERED.

GEPRGEB. DANIELS

ited States District Judge

 

 
